Citation Nr: 0203285	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess in 10 percent for 
cervical disc disease, on appeal from an initial grant of 
service connection.

(The issue of entitlement to service connection for bilateral 
pes planus will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976; he has numerous periods of active duty for 
training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1997 and 
September 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral pes planus 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's neck disability is currently manifested by 
moderate limitation of motion of the cervical segment of the 
spine.



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim for an increased 
evaluation for a neck disability, on appeal from an initial 
grant of service connection.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A); 38 
C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation of 20 percent, but no 
higher, for cervical disc disease, on appeal from an initial 
grant of service connection, have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran underwent a VA orthopaedic examination in March 
2000.  Prior to the exam, the veteran complained of pain in 
his "back".  He did not, however, proffer specific 
complaints about his neck.  The examiner wrote the following:

	. . . Examination of his neck showed 
his flexion to be 20 degrees with two 
fingers between the chin and the sternum.  
Normal would be 30 degrees.  Extension 
was 25 degrees, normal 30 degrees.  
Lateral rotation was 30 degrees, normal 
40 degrees.  Right rotation was 35 
degrees, normal 45 degrees. 

Pain was not noted upon examination.  Degenerative joint 
disease was diagnosed via x-ray films, and the examiner gave 
a diagnosis of cervical disc disease.  

Following that examination, the RO granted service connection 
for cervical disc condition; a rating of 10 percent was 
assigned pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  The veteran was notified of the decision and he 
submitted a notice of disagreement.  In essence, he has 
maintained that his disability is underrated and has 
requested a higher rating.

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his VA and private treatment records 
and provided a VA examination.  The veteran has provided 
written statements.  Additional private or other government 
records that would assist in the processing of this claim 
have not been identified by the veteran.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations, and he has been given the opportunity to provide 
additional information in support of his claim.  It is the 
conclusion of the Board that VA has satisfied its duty to 
assist the veteran.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

The SOC provided to the veteran in December 2000 identified 
the issue on appeal as evaluation of the service-connected 
neck disability.  The SOC indicated that all the evidence of 
record at the time of the September 2000 rating decision was 
considered in assigning the original disability rating for 
the veteran's cervical disc disease.  The RO did not limit 
its consideration to only the recent medical evidence of 
record, and did not therefore violate the principle of 
Fenderson.  The veteran has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
of disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.  In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to reflect his 
disagreement with the initial disability evaluation assigned.  
It would be pointless to remand the veteran's claim in order 
to instruct the RO to issue a Supplemental Statement of the 
Case (SSOC) that correctly identified the issue on appeal.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2001).

The severity of the veteran's service-connected neck 
disability is currently evaluated for VA compensation 
purposes under VA's Schedule for Rating Disabilities.  See 38 
C.F.R. Part 4, Diagnostic Codes 5285, 5286, 5287, 5290, and 
5293 (2001).  Separate evaluations under each of these codes 
are not appropriate because the rule against pyramiding of 
benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (2001); Brady v. Brown, 
4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) ("The critical element is that 
none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."); see also VAOPGCPREC 23-97 (July 1, 1997) 
(where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his/her disability is not based upon limitation of motion, 
a separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.)  Diagnostic code 
5293 specifically encompasses loss of range of motion, so 
that additional ratings for painful or limited motion of the 
spine would constitute pyramiding, or compensating twice for 
the same disability.  VAOPGCPREC 36-97 (December 12, 1997).  
However, the Board will address the rating criteria of each 
of these diagnostic codes, all of which apply to the symptoms 
of the veteran's neck condition, to ensure that the veteran's 
disability receives the highest applicable rating.

Although the RO rated the veteran's neck condition via the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5293 
(2001), the disability may be rated under any of the criteria 
listed below:
	
Diagnostic Code 5285  Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces				
			100
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast)
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.


Diagnostic Code 5286  Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type)			
					100
Favorable angle					60


Diagnostic Code 5287  Spine, ankylosis 
of, cervical:

Unfavorable					
	40
Favorable						30


Diagnostic Code 5290  Spine, limitation 
of motion of, cervical:

Severe						
	30
Moderate						20
Slight						
	10


Diagnostic Code 5293  Intervertebral disc 
syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60
Severe; recurring attacks, with 
intermittent 
relief					
	40
Moderate; recurring attacks			
	20
Mild							10
Postoperative, cured					0

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2001), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2001).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:  weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2001).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

Because there is a lack of evidence of complete bony fixation 
of the spine, diagnostic code 5286 is not applicable in this 
case.  Id.  In addition, diagnostic code 5287 is not 
applicable because there is no evidence of ankylosis of the 
cervical segment of the spine.  Id.  With respect to 
diagnostic code 5285, it is not for application because the 
veteran did not suffer from a fracture of the cervical 
segments of the spine.  Ibid.  

From the time that the veteran filed his claim to the most 
recent medical reports, the record contains only the range of 
motion measurements obtained in March 2000 during the VA 
orthopaedic examination.  [The veteran's medical treatment 
records do not reveal any measurements of the range of 
motion, although they do note that the veteran complained of 
intermittent pain in 1999.]  The examination clearly shows 
that the veteran has lost movement of the neck.  The examiner 
noted that he has lost 10 degrees flexion out of "30" 
degrees; five degrees out of "30" degrees with extension; 10 
degrees lateral rotation out of "40" degrees; and 10 degrees 
of right rotation out of "45" degrees. 

Yet, despite this loss of movement, the record does not show 
that the veteran has lost "functioning" of the neck.  He 
does complain of pain but there is no evidence indicating 
that he is experiencing any neurological symptomatology.  
Muscle spasms have not been noted.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In view of the foregoing, the Board finds 
that the manifestations shown by the evidence to result from 
the veteran's service-connected neck condition do not support 
a 20 percent disability rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5293 (2001).  

Nevertheless, the Board also concludes that the medical 
evidence is at least in equipoise as to whether the veteran 
now suffers from moderate limitation of motion of the neck.  
The evidence indicates that there is anywhere from 25 to 33 
percent decrease in his range of motion measurements based on 
the above exam findings.  The Board believes that such a 
decrease is more than just slight, and is, in fact, 
consistent with moderate limitation of motion.  As such, an 
evaluation of 20 percent is warranted under the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5290 
(2001).  However, because the evidence has not shown that the 
veteran's range of motion is severely restricted, an 
evaluation in excess of 20 percent is not justified.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2001).  For example, in the VA examination 
reports, the examiner provided measurements of range of 
motion, and noted the veteran's complaints of pain of the 
lower back but not of the neck.  Remand for further 
development of the medical evidence is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).

Additionally, while functional loss and pain on motion must 
be considered in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the veteran's complaints of pain 
in the neck are adequately contemplated by the Board's action 
of awarding of a 20 percent disability rating.  Accordingly, 
for the reasons discussed above, the evidence does support an 
increased rating for the veteran's service-connected neck 
disability, and the veteran's request is granted. 



ORDER

Entitlement to an evaluation of 20 percent, but no greater, 
for cervical disc disease is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


